  Case 6:19-cv-00088-RSB-BKE Document 28 Filed 04/24/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 KETWON WESTMORELAND,

                Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-88

        v.


 MARTY ALLEN, Warden/Superintendent;
 and MR. PINEIRO, Deputy Warden of Care
 and Treatment,

                Defendants.


                                          ORDER

       After a careful, de novo review of the entire record, the undersigned concurs with the

Magistrate Judge’s Report and Recommendation, (doc. 24). Plaintiff filed objections to the Report

and Recommendation, (doc. 27).

       The Court finds Plaintiff’s objections unavailing. Accordingly, the Court OVERRULES

Plaintiff’s objections, ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court, DISMISSES Plaintiff’s second amended complaint for failure to state a

claim upon which relief may be granted, (doc. no. 22), DENIES Plaintiff’s Motion for

Competence Test, (doc. no. 4), DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
